DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introduction
The following is a final Office Action in response to Applicant’s submission filed on 12/22/2021. Currently claims 1-5 are pending and claim 1 is independent. Claims 1-5 have been amended from the original claim set dated 8/21/2020.  No claims have been added or cancelled.  

Response to Amendments
Applicant’s amendments are acknowledged and necessitated the new grounds of rejection in this Office Action.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2019-221930 (Japan), filed on 12/9/2018.  A translated copy of the priority documents will be needed to perfect priority.  
	

	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea), specifically an abstract idea, without significantly more.  With respect to claims 1-5, following the Supreme Court’s framework set forth in Alice and Mayo and the 2019 Revised Patent Subject Matter Eligibility Guidance, the inquiry for patent eligibility follows two steps: Step 1: Does the claimed invention fall within one of the four statutory categories of invention? Step 2A (Prong 1): Is the claim “directed to” an abstract idea?  Step 2A (Prong 2): Is the claim integrated into a practical application? Step 2B: Does the claim recite additional elements that amount to “significantly more” than the abstract idea?
In accordance with these steps, the Examiner finds the following:
Step 1: Claim 1 and its dependent claims (claims 2-5) are directed to a statutory category, namely a system/machine.  
Step 2A (Prong 1): Claims 1 is directed to the abstract idea of “Certain methods of organizing human activity”, or more particularly, “Concepts relating to commercial or legal interactions (including: advertising, marketing or sales activities or behaviors; business relations) (See MPEP 2106).”  In this application that refers to using a computer system to analyze and manage the coordination of providing rides to riders.  To clarify this further, the Applicant’s disclosed invention is a conceptual system meant 
Step 2A (Prong 2):  Independent claims 1 does not contain additional elements that effectively integrate the exception into a practical application of the exception.  These claims do include the limitation that recites in part “Processor…User terminal…” which limits the claims to a networked/computer based environment, but this is insufficient with respect to a practical application (See MPEP 2106.05(f)).      
  Additionally, dependent claims 2-5 do not include any additional elements to conduct a further Step 2A (Prong 2) analysis.
Step 2B: Independent claim 1 include additional elements, when considered both individually and as an ordered combination, which are insufficient to amount to significantly more than the judicial exception.  The additional elements of this claim recite in part “Processor…User terminal…”.  These items are not significantly more ”  
Additionally, dependent claims 2-5 do not include any additional elements to conduct a further 2B analysis.
Accordingly, whether taken individually or as an ordered combination claims 1-5 are rejected under 35 USC § 101 because the claimed invention is directed to a judicial exception, an abstract idea, without significantly more.	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (USPGPUB 2016/0321566) in view of Yeung et al. (USPGPUB 2020/0111189) further in view of Zhang et al. (USPGPUB 2019/0354838).
Regarding claim 1 (Amended), Liu discloses a management center making arrangements for a vehicle in response to a request for arrangements from a user terminal of a user (Liu ¶3 - a system includes a ride-sharing server configured to receive, from a user, a vehicle rental request including trip characteristics specifying an origin location, a destination location, and time constraints; identify another user having rental criteria matching that of the user request; send a rent-share request to the user and the other user to rent-share as a joint-rental group; and rent a vehicle to the joint-rental group when the rent-share request is confirmed), the management center comprising: a processor (Liu ¶26 - The computing platform 104 may include one or more processors 106) programmed to transmit  to the user terminal a highly-evaluated vehicle allocation list including the highly evaluated vehicle as a candidate for an alternative vehicle to deliver the user to the destination, thereby enabling the highly-evaluated vehicle allocation list to be displayed on a display of the user terminal (Liu Fig. 7 – Liu ¶106 - As another possibility, the ride-sharing server 208 may query the rental server 210 to determine whether a better matched vehicle 102 is now available for the joint rental group 358 that may have been unavailable when the vehicle 102 was originally rented); or automatically transmit an arrangement request to the highly 
Liu lacks determining whether a highly evaluated vehicle is available to deliver the user to the destination, the highly evaluated vehicle being a vehicle which has been evaluated by previous users to be equal to or higher than the previously arranged vehicle in evaluation categories including appearance, interior, cleanliness of the interior, and interior odor.
Yeung, from the same field of endeavor, teaches determining whether a highly evaluated vehicle is available to deliver the user to the destination, the highly evaluated vehicle being a vehicle which has been evaluated by previous users to be equal to or higher than  the previously arranged vehicle in evaluation categories including appearance, interior, cleanliness of the interior, and interior odor (Yeung Fig. 5 – Yeung ¶48 - Next, in a block 515, the remote computer 32 receives data from the environmental sensor 42 in the vehicle 36...This data concerning one or more odors in the vehicle 36 may include one or more labels of odors and respective levels of the odors...Next, in a decision block 520, the computer determines whether any of the levels of the odors exceed the respective specified user threshold for that odor. If the data indicate that the level of at least one odor exceeds the threshold for that odor, the process 500 proceeds to the block 530.  If the data indicate that the levels of all the odors are below the corresponding thresholds, next, in a block 525, the remote computer 32 outputs a message to the user 34 confirming that the vehicle 36 is “clean” or has at most negligible odors. The message indicating that the vehicle is clean may include the levels of some odors or qualitative translations of the levels. The qualitative translations may be expressed as ordinal coordinates such as “horrible,” “bad,” “acceptable,” “good,” and “pleasant.” After the block 525, the process 500 ends, and the originally scheduled vehicle 36 picks up the user 34).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the ride sharing methodology/system of Liu by including the transportation techniques of Yeung because Yeung discloses “The transportation system may provide a reliably pleasant environment for the user while riding and may reduce harm to the user through, e.g., allergic reactions to the vehicle environment (Yeung ¶7)”.   Additionally, Liu further details that “The ride-sharing servers 208 may be configured to manage the vehicles 102 of the system 200 (Liu ¶43)” so it would be obvious to consider including the additional transportation techniques that Yeung discloses because it would help ensure that the vehicles/services disclosed within Liu are of the proper quality to ensure customer satisfaction. 
Liu further lacks receive an arrival-not-possible signal transmitted from a previously arranged vehicle indicating that it is not possible for the previously arranged vehicle to deliver the user to a destination.
Zhang, from the same field of endeavor, teaches receive an arrival-not-possible signal transmitted from a previously arranged vehicle indicating that it is not possible for the previously arranged vehicle to deliver the user to a destination (Zhang ¶45 - If the driver app 135 has detected an accident, the driver app 135 performs 235 a post-accident procedure. For example, the post-accident procedure can involve sending a message to a user, for example, for notifying the service coordination system 150 of the accident, notifying local authorities of the accident, notifying an emergency contact about the accident, sending a message to the rider or the driver, or transmitting other notifications... In some embodiments, the service coordination system 150 matches the rider to a new driver to complete the rider's ride to the destination).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the ride sharing methodology/system of Liu by including the automobile accident detection techniques of Zhang because Zhang discloses “service coordination system 150 manages a ride providing service in which drivers provide services to riders. The service coordination 150 interacts with the rider app 115 and the driver app 135 to coordinate such services (Zhang ¶30)”.   Additionally, Liu further details that “The ride-sharing servers 208 may be configured to manage the vehicles 102 of the system 200 (Liu ¶43)” so it would be obvious to consider including the additional automobile accident detection techniques that Zhang discloses because it would help coordinate and manage the vehicles/services disclosed within Liu.
Regarding claim 2 (Amended), Liu in view of Yeung further in view of Zhang discloses after the highly-evaluated vehicle allocation a list has been transmitted to the user terminal, receive from the user terminal a selection of an alternate vehicle from the highly-evaluated vehicle allocation list (Liu ¶107 - At operation 1108, the ride-sharing server 208 sends a vehicle update request to the joint-rental group 358. In an example, similar to as discussed above with respect to operations 1002, 1004 and 1006 of the process 1000, the ride-sharing server 208 may send a updated listing of vehicles 102 available for rental and potential selection by the ride-sharing group members 360 of the ride-sharing group 358.  At operation 1110, the ride-sharing server 208 determines whether the rental is concluded); and in response to the received selection of the alternate vehicle, transmit an arrangement request to the alternative vehicle requesting that the alternate vehicle deliver the user to the destination (Liu ¶107 - At operation 1108, the ride-sharing server 208 sends a vehicle update request to the joint-rental group 358. In an example, similar to as discussed above with respect to operations 1002, 1004 and 1006 of the process 1000, the ride-sharing server 208 may send a updated listing of vehicles 102 available for rental and potential selection by the ride-sharing group members 360 of the ride-sharing group 358.  At operation 1110, the ride-sharing server 208 determines whether the rental is concluded).
Regarding claim 3 (Amended), Liu in view of Yeung further in view of Zhang discloses a management center making arrangements for a vehicle in response to a request for arrangements from a user terminal of a user (Liu ¶3 - a system includes a ride-sharing server configured to receive, from a user, a vehicle rental request including trip characteristics specifying an origin location, a destination location, and time constraints; identify another user having rental criteria matching that of the user request; send a rent-share request to the user and the other user to rent-share as a joint-rental group; and rent a vehicle to the joint-rental group when the rent-share request is confirmed). 
Yeung further teaches the processor is programmed to: determine whether the highly evaluated vehicle is available to deliver the user to the destination by considering a distance between candidate vehicles and a current location of the user terminal (Yeung ¶27 - in a block 210, the central computer 46 receives a ride request from the remote computer 32 via the network 38. The ride request includes the location of the remote computer 32, identifying information on the user 34, etc.  Next, in a block 215, the central computer 46 assigns one of the vehicles 36 to fulfill the ride request. The central computer 46 may, e.g., assign the vehicle 36 nearest to the remote computer 32, and/or the vehicle 36 with the shortest travel time to fulfill the ride request from the remote computer 32. If the remote computer 32 has previously canceled a ride request, the central computer 46 selects one of the vehicles 36 other than the vehicle 36 previously assigned to fulfill the ride request. If the vehicle 36 has previously canceled a ride assignment, the central computer 46 selects one of the vehicles 36 other than the vehicle 36 that canceled the ride assignment); and either: include a candidate vehicle that has been evaluated by the previous users to be equal to or higher than the previously arranged vehicle in the evaluation categories and is closest to the current location of the user terminal on the highly-evaluated vehicle allocation list; or automatically transmit the arrangement request to the candidate vehicle that has been evaluated by the previous users to be equal to or higher than the previously arranged vehicle in the evaluation categories and is closest to the current location of the user terminal (Yeung ¶53 - If the remote computer 32 receives the rejection input, next, in a block 540, the remote computer 32 instructs a next available vehicle 36 to pick up the user 34. Specifically, the remote computer 32 may transmit a request to the central computer 46 for a new ride, and the central computer 46 may select one of the vehicles 36 other than the current vehicle 36 and instruct the new vehicle 36 to pick up the user 34, as described with respect to the block 215 of the process 200. After the block 540, the process 500 proceeds to the block 515 to repeat the blocks 515-540 for the new vehicle 36. The process may repeat the blocks 515-540 until a vehicle 36 satisfying the odor preferences of the user 34 is selected).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the ride sharing methodology/system of Liu by including the transportation techniques of Yeung because Yeung discloses “The transportation system may provide a reliably pleasant environment for the user while riding and may reduce harm to the user through, e.g., allergic reactions to the vehicle environment (Yeung ¶7)”.   Additionally, Liu further details that “The ride-sharing servers 208 may be configured to manage the vehicles 102 of the system 200 (Liu ¶43)” so it would be obvious to consider including the additional transportation techniques that Yeung discloses because it would help ensure that the vehicles/services disclosed within Liu are of the proper quality to ensure customer satisfaction.
Regarding claim 4 (Amended), Liu in view of Yeung further in view of Zhang discloses in response to a determination that no highly evaluated vehicle is available, transmit to the user terminal a lowly-evaluated vehicle allocation list, including one or more vehicles which have been evaluated by previous users to be lower than the previously arranged vehicle in at least one of the evaluation categories; and after the lowly-evaluated vehicle allocation list has been transmitted to the user terminal, receive from the user terminal a selection of the alternate vehicle from the lowly-evaluated vehicle allocation list (Liu ¶106 - As another possibility, the ride-sharing server 208 may query the rental server 210 to determine whether a better matched vehicle 102 is now available for the joint rental group 358 that may have been unavailable when the vehicle 102 was originally rented. This may occur, for example, due to limited vehicle 102 availability when the joint rental group 358 was initiated. For instance, a relatively larger or otherwise mismatched vehicle 102 may have been chosen (e.g., a twelve-passenger van) due to lack of availability of a smaller or otherwise better matched vehicle 102 which may now be available (e.g., a four-door sedan). If a better matched vehicle 102 is available, control passes to operation 1108. Otherwise control passes to operation 1102).
Regarding claim 5 (Amended), Liu in view of Yeung further in view of Zhang discloses a moving object arrangement apparatus configured to make arrangements for a moving object in response to a request for arrangements (Liu ¶3 - a system includes a ride-sharing server configured to receive, from a user, a vehicle rental request including trip characteristics specifying an origin location, a destination location, and time constraints; identify another user having rental criteria matching that of the user request; send a rent-share request to the user and the other user to rent-share as a joint-rental group; and rent a vehicle to the joint-rental group when the rent-share request is confirmed).
Zhang further teaches the arrival-not-possible signal is a signal indicating at least one of: a malfunction of the previously arranged vehicle; a lack of gas that occurs in a case where the previously arranged vehicle is a vehicle with an engine; a lack of electric power that occurs in a case where the previously arranged vehicle is an electrified vehicle; and a problem of a driver of the previously arranged vehicle (Zhang ¶45 - If the driver app 135 has detected an accident, the driver app 135 performs 235 a post-accident procedure. For example, the post-accident procedure can involve sending a message to a user, for example, for notifying the service coordination system 150 of the accident, notifying local authorities of the accident, notifying an emergency contact about the accident, sending a message to the rider or the driver, or transmitting other notifications... In some embodiments, the service coordination system 150 matches the rider to a new driver to complete the rider's ride to the destination).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the ride sharing methodology/system of Liu by including the automobile accident detection techniques of Zhang because Zhang discloses “service coordination system 150 manages a ride providing service in which drivers provide services to riders. The service coordination 150 interacts with the rider app 115 and the driver app 135 to coordinate such services (Zhang ¶30)”.   Additionally, Liu further details that “The ride-sharing servers 208 may be configured to manage the vehicles 102 of the system 200 (Liu ¶43)” so it would be obvious to consider including the additional automobile accident detection techniques that Zhang discloses because it would help coordinate and manage the vehicles/services disclosed within Liu.


Response to Arguments
Applicant's arguments filed 12/22/2021 have been fully considered but they are not persuasive and/or are moot in light of the new rejections addressed above.
Regarding the arguments related to the 35 USC § 101 rejections, as addressed above according to the new 2019 USPTO guidance for 35 USC § 101 rejections, the Examiner maintains that the claimed invention is an abstract idea, without significantly more, and not integrated into a practical application.  
Applicant first argues that the claims are patent eligible because they do not fall into one of the enumerated buckets of abstract ideas.  Examiner finds this unpersuasive.  Specifically, under BRI, Examiner interprets the claimed invention as a method of arranging rides between passengers and drivers based on certain conditions.  This clearly falls under “organizing human activity (Concepts relating to commercial interactions)”   
Applicant further argues that the claimed invention is integrated into a practical application by addressing replacement vehicle aspect of ridesharing.  While this replacement vehicle aspect might be an improvement to the business process of ridesharing, and as such, have practical applicability, this practical applicability is not synonymous with USPTO guidance.  Specifically, the claimed invention needs have significant additional elements as to where the claimed invention is effectively integrated into those additional elements.  As listed above, the claims as written do not currently accomplish that.
Regarding the 35 USC § 102 and 35 USC § 103 rejections on the previous Office Action, Applicant amended the independent claims to further limit the claims with respect to specifically the cleanliness/smell of dispatched vehicles.  In light of this amendment, Examiner agrees that the original reference did not teach this, however the amendment necessitated further search and consideration.  As a result of this new search, prior art was found that does teach these limitations (Yeung as discussed above).  As such, Applicant’s arguments (with respect to the independent claims and their respective dependent claims) are unpersuasive.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Koester whose telephone number is (313)446-4837. The examiner can normally be reached Monday thru Friday 8:00AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHAEL R KOESTER/ Examiner, Art Unit 3624                                                                                                                                                                                             


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624